Contracts should be construed to be enforceable and not against public policy where that can be done without violating their terms. I think that in this instance that not only can be done, but, under the rule of strict construction against the draftsman, here plainly the paid surety, is unavoidable. To say that "any proper evidence of payment" by the surety "of any such losses, damages, costs, charges, or expenses" shall be "conclusive" as against the principal and his successors, clearly leaves open the question of what actually are "losses, damages, costs, charges, or expenses." In order to charge the principal, the surety must show that what it has paid properly falls within that classification, in nature, which includes amount. It cannot recover as against the principal by simply showing, as it did here, that it has paid out certain moneys that it has decided are within the named classification and charged to his account. I believe that to so hold would be to plainly misread the contract contained in the application, and, furthermore, to maintain a principle properly held by many courts to be against public policy. To hold that the surety can acquire by contract the legal right to arbitrarily settle for whatever amount it wishes and recover the same amount from the principal, would certainly open a tempting field to chicanery. That, public policy does not permit. I question the soundness of the theory of public policy discussed in Fidelity  DepositCompany v. Davis, 129 Kan. 790, 284 P. 430, 68 A.L.R. 321, because the so called "ousting" of the jurisdiction of the courts, phrased differently, in a broad sense might include the avoidance of litigation as is done by arbitration and award. That device is to prevent litigation: not to oust the jurisdiction *Page 738 
of the courts. I would rather say that the so called "conclusive evidence clause" now before us, unless strictly construed as I first suggest in order to make it enforceable, is against public policy for the reason that it leads to oppression and is against good morals.
I concur in the Court's conclusion.